DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 3, 6, 7, 9-11, 12, and 14- 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 3, 6, 7, 9-11, 12, and 14- 17 discloses a “reconfigurable housing.” Merriam-Webster defines ‘reconfigurable’ as: “to rearrange (something) into an altered form, figure, shape, or layout: to configure (something) again or in a new way.” The specification does not disclose in which way the housing is reconfigurable. The specification discloses the “reconfigurable housing” in paragraphs 0003, 0030 and 0031.
Independent claims 1, 17 and their respective dependent claims are thereby rejected and will be examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (hereinafter Wu) (US20120288244) in view of Cmich et al. (hereinafter Cmich) (US20190254188).
Regarding claim 1, as best understood, Wu discloses an assembly comprising: 
a planar surface (50); 
a reconfigurable housing (20) disposed on the planar surface proximate to a center of the planar surface (Figure 6) and surrounded by a space (Figure 6) on at least two sides (Figure 6); 
a hinge assembly (32)(Figure 5A) coupled to the reconfigurable housing;  
a door (30) coupled to the hinge assembly, the door having a latch (38) that is configured to secure the door in a closed position against the reconfigurable housing.
Wu does not expressly discloses a seal configured to reduce airflow through the reconfigurable housing. 

It would have been obvious to a person of ordinary skill of the art, before the effective filing date of the invention, to incorporate the seal of Cmich onto the reconfigurable housing of Wu.
One having ordinary skill in the art would have been motivate to do so to create an air-tight element to the reconfigurable housing.

 

    PNG
    media_image1.png
    341
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    574
    media_image2.png
    Greyscale


Regarding claim 2, as best understood, Wu in view of Cmich discloses the assembly of claim 1 wherein the planar surface further comprises a plurality of features (Paragraph 0018: “The auxiliary legs 37 can be soldered on the circuit board 50 to securely connect the shielding structure 20 with the circuit board 50…”) that are configured to secure one or more components to the planar surface. 

Regarding claim 3, as best understood, Wu in view of Cmich discloses the assembly of claim 1 wherein the reconfigurable housing comprises a door support (34) configured to interface with the door. 
 
Regarding claim 4, as best understood, Wu in view of Cmich discloses the assembly of claim 1 wherein the hinge assembly comprises a barrel hinge (Figure 5A). 
 
Regarding claim 5, as best understood, Wu in view of Cmich discloses the assembly of claim 1 wherein the door comprises a planar surface (Figure 6). 


    PNG
    media_image3.png
    342
    551
    media_image3.png
    Greyscale


Regarding claim 6, as best understood, Wu in view of Cmich discloses the assembly of claim 1 wherein the seal (18 – Cmich) comprises a rectangular frame disposed at an end of the reconfigurable housing (Figure 1 - Cmich).

Regarding claim 12, Wu in view of Cmich discloses the assembly of claim 1 wherein the planar surface further comprises a plurality of features (Paragraph 0018: “The auxiliary legs 37 can be soldered on the circuit board 50 to securely connect the shielding structure 20 with the circuit board 50…”) more components to the planar surface and the reconfigurable housing comprises a door support (34) configured to interface with the door. 

    PNG
    media_image1.png
    341
    553
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    336
    574
    media_image2.png
    Greyscale


 
Regarding claim 13, as best understood, Wu in view of Cmich discloses the assembly of claim 1 wherein the hinge assembly comprises a barrel hinge (Figure 5A) and the door comprises a planar surface (Figure 6).

Claims 1, 7, 8, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US5740300) in view of Giraud et al. (hereinafter Giraud) (US 9075217) further in view of Cmich et al. (hereinafter Cmich) (US20190254188).
Regarding claim 1, as best understood, Hodge discloses an assembly comprising: 

5a reconfigurable housing (22) disposed on the planar surface proximate to a center of the planar surface and surrounded by a space (Figure 2 – shows one side of the reconfigurable housing (22)) on at least two sides; 
a hinge assembly (Column 2 Lines 47 and 48 – pivoting) coupled to the reconfigurable housing; 
a door (26) coupled to the hinge assembly.
Hodge does not expressly disclose the door having a 10latch that is configured to secure the door in a closed position against the reconfigurable housing; and a seal configured to reduce airflow through the reconfigurable housing.
Giraud discloses a door (126) having a 10latch (Figure 14) that is configured to secure the door in a closed position against the reconfigurable housing.
It would have been obvious to a person of ordinary skill of the art, before the effective filing date of the invention, to incorporate the latch of Giraud onto the door of Hodge.
One having ordinary skill in the art would have been motivate to do so to incorporate a secure mechanical connection between the door and the reconfigurable housing.
Hodge does not expressly disclose a seal configured to reduce airflow through the reconfigurable housing.
Cmich a seal (Paragraph 0035: “The seal between the cable grommet 24 and the cable 22 and/or the cable jacket 23 can be impermeable, water-tight, air-tight, and/or water-resistant.”) configured to reduce airflow through the reconfigurable housing.

One having ordinary skill in the art would have been motivate to do so to create an air-tight element to the reconfigurable housing.

    PNG
    media_image4.png
    630
    575
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    654
    544
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    393
    503
    media_image6.png
    Greyscale

claim 7, as best understood, Hodge in view of Giraud further in view of Cmich discloses the assembly of claim 1 wherein the reconfigurable housing comprises a cable channel (46 – a plurality of as shown in Figure 8 – Hodge) configured to hold a plurality of cables (42 – Hodge).  

Regarding claim 8, as best understood, Hodge in view of Giraud discloses 5the assembly of claim 7 wherein the seal comprises a rectangular frame (Figure 1 – Cmich) disposed at an end of the cable channel.


    PNG
    media_image7.png
    287
    516
    media_image7.png
    Greyscale


Regarding claim 11, as best understood, Hodge in view of Giraud discloses the assembly of claim 1 further comprising a plurality of fan housing (Excerpts from Column 3 Lines 22 – 47: see Examiner’s note) (Figure 9) assemblies disposed adjacent to the 20reconfigurable housing.

A series of tabs 50 to slidingly engage a fan unit (not shown) which can be mounted therein.
Boss 56 is integrally formed on the underside of tray 24 and is employed in mounting a fan unit to the tray

Regarding claim 14, as best understood, Hodge in view of Giraud discloses he assembly of claim 1 wherein the seal comprises a rectangular frame (Figure 1 – Cmich) disposed at an end of the reconfigurable housing and the reconfigurable housing comprises a cable channel (46 – a plurality of as shown in Figure 8 – Hodge) configured to hold a plurality of cables (42).

Allowable Subject Matter
Claims 9, 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 17, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a seal having a slit between a pair of flaps that are configured to allow a plurality of cables to be placed in an interior channel through the seal, as claimed in combination with the remaining limitations of independent claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the PTO-892 form for relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



10 April 2021